DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Status of Claims
Claims 1-3, 7, 9, 29-33, 35-36, and 38-45 are pending. Claim 33 is directed to non-elected Species N and is withdrawn from consideration.

Response to Amendments
Because the 9/29/2022 claim amendment is responsive—the claims no longer recite a sidewall of the carrier—the objection to the specification is withdrawn.
Because the claim amendment is responsive—“spinning device” is changed to “roller” and “spinning portion” is changed to “sub-roller”—the 35 USC 112(f) interpretations of “spinning device” and “spinning portion” are withdrawn. Likewise, the related 35 USC 112(a) and 112(b) rejections for “spinning device” and “spinning portion” are withdrawn.
Because the claim amendment is responsive, the 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s 9/29/2022 arguments with respect to independent claim(s) 1, 35, and 40 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the MATSUSHITA reference is no longer used in the current art rejection.

Claim Objections
The claims now recite limitations that were previously deleted (contrast 9/29/2022 claims with 4/14/2022 claims). For example:
Claim 3 now recites “a bottom edge, or a side edge,” which was previously deleted;
Claim 7 now recites “a bottom surface of the tank . . . one of the one or more lifting portions, or a frame over the tank, wherein the frame is separate from the tank and the carrier,” which was previously deleted;
Claim 33 recites “an other . . . opposite to the side edge,” which was previously deleted.
It’s unclear if applicant has inadvertently added back those previously deleted limitations.
Claim 1 recites “a top portion of the handle is configured to extend above a top level of the processing agent” (line 4-5), whereas claim 35 recites “a top portion of the handle is configured to be above a top level of the processing agent” (line 4-5) and claim 40 recites the same (line 6-7). It’s unclear if “extend” and “be” have any meaningful difference.
Claim 9 recites “a first object” at line 3 and “a second object” at line 4. To the extent that they are the same as the “first object” and “second object” recited in claim 1, then they should be changed to “the first object” and “the second object.”
Claim 29 recites “a first object” at line 3 and “a second object” at line 4. To the extent that they are the same as the “first object” and “second object” recited in claim 1, then they should be changed to “the first object” and “the second object.”
Claim 38 recites “a first object” at line 3 and “a second object” at line 4. To the extent that they are the same as the “first object” and “second object” recited in claim 35, then they should be changed to “the first object” and “the second object.”
Claim 40 recites “a control signal” at line 14-15, but it’s unclear if this is the same as or different from “a control signal” recited at line 8. If they are the same, then “a control signal” at line 14-15 should be changed to “the control signal.”
Claim 42 recites “the roller comprises a first sub-roller and a second sub-roller” at line 1-2. But claim 40 (which claim 42 depends on) already recites the same limitation of “the roller comprises a first sub-roller and a second sub-roller.” Thus, claim 42’s language should be changed to “the first sub-roller” and “the second sub-roller”; alternatively, the entire phrase “the roller comprises a first sub-roller and a second sub-roller” in claim 42 can be deleted.
In Claim 42 line 3, “the first and second sub-rollers” should be separately recited as “the first sub-roller” and “the second sub-roller” to avoid any confusion or ambiguity.
Claim 43 recites “a first object” at line 3 and “a second object” at line 4-5. To the extent that they are the same as the “first object” and “second object” recited in claim 40, then they should be changed to “the first object” and “the second object.”
Claim 44 recites “one or more of a spin speed, a spin duration, and a direction of rotation of the first roller, the second roller, the first sub-roller and the second roller is configured to be controlled by a control unit.” The term “the second roller” is recited twice. The second instance of “the second roller” appears to be a typo and should be changed to “the second sub-roller.”
Claim 45 recites “one or more of a spin speed, a spin duration, and a direction of rotation” without reciting whose spin speed, whose spin duration, and whose direction of rotation. For examination purpose, it’s interpreted that the spin speed/duration/direction belongs to a sub-roller.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9, 29-32, 35-36, and 38-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the roller comprises a first sub-roller and a second sub-roller, the first sub-roller is configured to spin a first object of the plurality of objects at a first speed, and the second sub-roller is configured to spin a second object of the plurality of objects at a second speed different from the first speed.” But the specification fails to describe in sufficient detail how the first sub-roller and the second sub-roller are structurally configured to perform the recited functions of spinning two objects at different speeds. According to the specification and the 10/5/2022 phone interview, a roller/sub-roller is a rod (see para. 0021) rotated by a drive system (see para. 0023); applicant has explained that the rollers and sub-rollers are not freely spinning and not rotated by hand. In other words, in order for the first sub-roller and the second sub-roller to spin two objects at different speeds, the drive system is required. But the specification merely mentions “any suitable drive system” (para. 0023) without providing further details about: (1) the particular structures of the drive system; (2) how the drive system is mounted in the apparatus; (3) how the drive system rotates the two sub-rollers, especially when the two sub-rollers are attached to the handle (see also Fig. 3B); and (4) how the drive system rotates the two sub-rollers at two different speeds. See MPEP § 2163 (written description may be lacking if it fails to disclose how a recited function correlates with structure and how the recited function is performed). Moreover, although the specification discloses a control device for controlling the roller/sub-roller (see para. 0023), the drive system is still required to physically rotate the roller/sub-roller.
Claim 9 recites “the first sub-roller is configured to spin a first object of the plurality of objects in a first direction, and wherein the second sub-roller is configured to spin a second object of the plurality of objects in a second direction different from the first direction.” But the specification fails to describe in sufficient detail how the first sub-roller and the second sub-roller are structurally configured to perform the recited functions of spinning two objects at different directions. As explained above, a drive system is required for rotating the rollers/sub-rollers. But the specification merely mentions “any suitable drive system” (para. 0023) without providing further details about: (1) the particular structures of the drive system; (2) how the drive system is mounted in the apparatus; (3) how the drive system rotates the two sub-rollers, especially when the two sub-rollers are attached to the handle (see also Fig. 3B); and (4) how the drive system rotates the two sub-rollers at two different directions (see also Fig. 3B). See MPEP § 2163. Moreover, although the specification discloses a control device for controlling the roller/sub-roller (see para. 0023), the drive system is still required to physically rotate the roller/sub-roller.
Claim 29 recites “wherein the roller is further configured to spin a first object of the plurality of objects in the first circular direction and spin a second object of the plurality of objects in a second circular direction opposite to the first circular direction.” Because this limitation is similar to the limitation recited in claim 9, claim 29 is rejected for reasons similar to the ones provided above for claim 9.
Claim 35 recites “the first roller comprises a first sub-roller and a second sub-roller, the first sub-roller is configured to spin a first object of the plurality of objects at a first speed, and the second sub-roller is configured to spin a second object of the plurality of objects at a second speed different from the first speed,” similar to Claim 1. Thus, Claim 35 is rejected for the same/similar reasons provided above for claim 1.
Claim 38 recites the same/similar recitations as Claim 9, and is rejected for the same/similar reasons as provided for Claim 9.
Claim 40 recites “the roller comprises a first sub-roller and a second sub-roller, wherein the first sub-roller is configured to spin a first object of the plurality of objects at a first speed, and wherein the second sub-roller is configured to spin a second object of the plurality of objects at a second speed different from the first speed,” similar to Claim 1. Thus, Claim 40 is rejected for the same/similar reasons provided above for claim 1.
Claim 43 recites the same/similar recitations as Claim 9, and is rejected for the same/similar reasons as provided for Claim 9.
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “the plurality of grooves” at line 3. There is insufficient antecedent basis for this limitation in the claim, because the claim earlier recites “a plurality of slots.”
Claim 44 recites “one or more of a spin speed, a spin duration, and a direction of rotation of the first roller, the second roller, the first sub-roller and the second roller is configured to be controlled by a control unit.” Examiner assumes that claim 44 contains a typo and is supposed to recite “the first sub-roller and the second sub-roller” (see the Claim Objections section above). It’s unclear what’s considered the spin speed/duration/direction of the first roller, versus what’s considered the spin speed/duration/direction of the first sub-roller and the second sub-roller, because claim 35 (which claim 44 depends on) recites that the first roller comprises the first sub-roller and the second sub-roller. According to the 10/5/2022 Interview, the phrase “the roller comprises a first sub-roller and a second sub-roller” should be interpreted to mean that the roller refers to a collection of the two sub-rollers aligned on the same line. Therefore, it’s unclear what’s considered the scope of the spin speed/duration/direction of the first roller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US PGPUB 20110309051), in view of BLATTNER (US PGPUB 20040247424).
Regarding claim 1, CHOI teaches an apparatus (see fig. 8-11, para. 0056; the apparatus illustrated in fig. 8-11 is similar to the apparatus illustrated in fig. 1-7, so the same/similar description can be applied to both, see para. 0056) for processing a plurality of objects (wafers 110, see fig. 9). CHOI’s apparatus comprises: 
a carrier (barrel 200, see fig. 9, para. 0057) configured to hold the plurality of objects (wafers 110, see fig. 9), wherein the carrier comprises a handle (plates 201 and 202, fig. 9-10, para. 0060-62) and one or more lifting portions (lower rods 120, see fig. 9, para. 0057); 
a tank (bath 111, see fig. 8) configured to hold a processing agent and to receive the carrier (see fig. 8-9, para. 0057, the bath holds a treatment liquid and barrel 200), wherein a top portion of the handle is configured to extend above a top level of the processing agent (see para. 0065, an oscillating means is connected to the upper portions of plates 201 and 202 to move the plates up and down; a person having ordinary skill in the art would understand that the level of treatment liquid in bath 111 can be changed (e.g., lowered); thus, a top portion of the handle is structurally fully capable of extending above a top level of the treatment liquid); and 
a roller (one of the upper rods 120, motor 210, gears 231 and 232, transmission unit 220, see fig. 9, para. 0063-64) attached to the handle (see fig. 9) and configured to spin the plurality of objects (see para. 0064) to disturb a flow field of the processing agent (treatment liquid can be supplied into bath 111, see fig. 8, para. 0057, which means the treatment liquid can have a flow field; and because the roller rotates wafers immersed in the treatment liquid, the roller is structurally fully capable of disturbing such flow field).
CHOI teaches a drive system (see fig. 9, para. 0063-64, motor 210 and various gears) for rotating the roller. CHOI teaches that various modifications can be made to the drive system (see para. 0064) and to the overall apparatus (see para. 0072).
CHOI does not explicitly teach: “the roller comprises a first sub-roller and a second sub-roller, the first sub-roller is configured to spin a first object of the plurality of objects at a first speed, and the second sub-roller is configured to spin a second object of the plurality of objects at a second speed different from the first speed.”
BLATTNER teaches a roller for rotating substrates (see fig. 5-6, para. 0026-28, abstract), just like the present application. BLATTNER teaches that the roller (see annotated fig. 6 below) comprises a plurality of sub-rollers (roller elements 42, see annotated fig. 6, para. 0027), wherein one of those sub-rollers can be considered “first sub-roller” and another can be considered “second sub-roller” (see annotated fig. 6). BLATTNER teaches that the plurality of sub-rollers are pulled over a stationary, non-rotating axle 40 (see fig. 5, para. 0023); a person having ordinary skill in the art would reasonably expect axle 40 to be attached to some structure (as the axle is stationary and not floating in air). BLATTNER teaches a drive system (drive motors 240 and belts 242, see abstract, fig. 6, para. 0027) for rotating the sub-rollers. BLATTNER teaches that each sub-roller (roller element 42) has its own separate drive motor 240 (see fig. 6, para. 0027), wherein each substrate (disk 20) can be rotated by its corresponding sub-roller to rotate at different speeds and different directions (see para. 0025, 0028). In other words, the first sub-roller (one of roller element 42) is structurally fully capable of spinning a first object (one of disk 20) of the plurality of objects at a first speed, and the second sub-roller (another of roller element 42) is structurally fully capable of spinning a second object (another of disk 20) of the plurality of objects at a second speed different from the first speed.

    PNG
    media_image1.png
    873
    668
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHOI to incorporate a roller comprising a plurality of sub-rollers (pulled over a stationary axle) and incorporate a plurality of drive motors (one motor for each sub-roller), with reasonable expectation of rotating substrates. It’s well known in the art that a roller can comprise a plurality of sub-rollers, wherein each sub-roller has its own separate drive motor (see BLATTNER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The roller comprising a plurality of sub-rollers and the plurality of drive motors, as incorporated, would still perform the same functions as before (e.g., rotating substrates), thus yielding predictable results. 
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute CHOI’s roller (one of the upper rods 120) with BLATTNER’s roller (a plurality of roller elements 42 pulled over axle 40) and substitute CHOI’s drive system (motor 210 and various gears) with BLATTNER’s drive system (drive motors 240 and belts 242), with reasonable expectation of rotating substrates. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. BLATTNER’s roller and drive system perform the same functions (e.g., rotating substrates) as CHOI’s roller and drive system; thus, their substitution would yield predictable results.
In the resulting combination of CHOI and BLATTNER, the roller comprising the plurality of sub-rollers (pulled over the stationary axle) would be attached to the carrier (barrel 200); specifically, the stationary axle would be attached to the handle (plates 201 and 202). As explained above, CHOI teaches a roller attached to a handle and BLATTNER teaches a stationary axle (which would need to be attached to some structure). Moreover, different sub-rollers would be structurally fully capable of spinning different objects at different speeds (as explained above, each sub-roller has its own separate drive motor).
Regarding claim 2, the combination of CHOI and BLATTNER teaches the apparatus of claim 1. The combination teaches wherein the one or more lifting portions (lower rods 120) comprise a plurality of grooves (slots 124, see CHOI at fig. 2-3, 9, para. 0040) that separate the plurality of objects from one another (see CHOI at fig. 2-3, 9).
Regarding claim 3, the combination of CHOI and BLATTNER teaches the apparatus of claim 1. The combination teaches wherein the roller is configured to contact a top edge of the plurality of objects (as explained above, it would’ve been obvious to substitute CHOI’s roller (one of the upper rods 120) with BLATTNER’s roller; wherein upper rod 120 contacts a top edge of wafer 110, see CHOI at fig. 8-9).
Regarding claim 9, the combination of CHOI and BLATTNER teaches the apparatus of claim 1. In the combination, the first sub-roller is structurally fully capable of spinning a first object of the plurality of objects in a first direction, and the second sub-roller is structurally fully capable of spinning a second object of the plurality of objects in a second direction different from the first direction. As explained above, each sub-roller has its own separate drive motor, wherein each substrate can be rotated by its corresponding sub-roller to rotate in different directions.

Claims 7, 32, 35-36, 38-39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHOI and BLATTNER (as applied to claim 1), in view of ERK (US PGPUB 20090247055).
Regarding claim 7, the combination of CHOI and BLATTNER teaches the apparatus of claim 1.
The combination does not explicitly teach the apparatus further comprising “an other roller attached to a sidewall of the tank.”
ERK teaches a wafer processing apparatus (see fig. 6-9, para. 0055), just like the present application. ERK teaches a tank (casing 25, fig. 6-9, para. 0055) configured to hold a processing agent and to receive wafers (see fig. 6-9), wherein the tank has a roller (rollers 35, fig. 6-7, para. 0055) attached to a sidewall of the tank (see fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHOI and BLATTNER to incorporate an other roller (e.g., rollers 35) attached to a sidewall of the tank (see ERK), with reasonable expectation of rotating wafers, for several reasons. 
First, CHOI has implicitly suggested a roller attached to a sidewall of the tank (see fig. 1, the apparatus has supporting rod 120). Because CHOI is silent on rod 120 being attached to a barrel in the apparatus of fig. 1 and a person having ordinary skill in the art would understand that the rod is not suspended in air, it’s reasonably expected that rod 120 is attached to some structure such as a tank sidewall.
Second, it’s well known in the art that a tank can have a roller attached to a sidewall of the tank (see ERK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The other roller as incorporated would perform the same function (e.g., rotate wafers in the tank), thus yielding predictable results.
Regarding claim 32, the combination of CHOI, BLATTNER, and ERK teaches the apparatus of claim 7. The combination teaches wherein the other roller (e.g., rollers 35) is configured to contact a side edge of the plurality of objects (see ERK at fig. 6, 9; see also ERK at para. 0055, “It is to be understood that rollers 35 may be located in various other arrangements besides that shown in FIG. 6.”). The combination also teaches a third roller (one of the lower rods 120, see CHOI at fig. 9, para. 0057) attached to one of the one or more lifting portions (lower rods 120, see CHOI at fig. 9, para. 0057) and in contact with a bottom edge of the plurality of objects (see CHOI at fig. 8-9).
Regarding claim 35, CHOI teaches an apparatus for processing a plurality of objects (as explained above). As explained above, CHOI’s apparatus comprises:
a carrier configured to hold the plurality of objects, wherein the carrier comprises a handle and one or more lifting portions; 
a tank configured to hold a processing agent and to receive the carrier, wherein a top portion of the handle is configured to be above a top level of the processing agent; and 
a roller (which can be considered “first roller”) attached to the handle and configured to spin the plurality of objects to disturb a flow field of the processing agent.
CHOI does not explicitly teach: 
“a second roller attached to a sidewall of the tank and configured to spin the plurality of objects to disturb the flow field of the processing agent”;
“the first roller comprises a first sub-roller and a second sub-roller, the first sub-roller is configured to spin a first object of the plurality of objects at a first speed, and the second sub-roller is configured to spin a second object of the plurality of objects at a second speed different from the first speed.”
As explained above, BLATTNER teaches: a roller for rotating substrates (see fig. 5-6, para. 0026-28, abstract); the roller (see annotated fig. 6 above) comprises a plurality of sub-rollers (roller elements 42), wherein one of them can be considered “first sub-roller” and another can be considered “second sub-roller” (see annotated fig. 6 above); the plurality of sub-rollers are pulled over a stationary, non-rotating axle 40 (see fig. 5, para. 0023), which is reasonably expected to be attached to some structure. As explained above, BLATTNER also teaches: a drive system (drive motors 240 and belts 242) for rotating the sub-rollers; each sub-roller (roller element 42) has its own separate drive motor 240 (see fig. 6, para. 0027), wherein each substrate (disk 20) can be rotated by its corresponding sub-roller to rotate at different speeds and different directions (see para. 0025, 0028). In other words, the first sub-roller (one of roller element 42) is structurally fully capable of spinning a first object (one of disk 20) of the plurality of objects at a first speed, and the second sub-roller (another of roller element 42) is structurally fully capable of spinning a second object (another of disk 20) of the plurality of objects at a second speed different from the first speed.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify CHOI to incorporate a roller comprising a plurality of sub-rollers (pulled over a stationary axle) and incorporate a plurality of drive motors (one motor for each sub-roller), with reasonable expectation of rotating substrates. As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute CHOI’s roller (one of the upper rods 120) with BLATTNER’s roller (a plurality of roller elements 42 pulled over axle 40) and substitute CHOI’s drive system (motor 210 and various gears) with BLATTNER’s drive system (drive motors 240 and belts 242), with reasonable expectation of rotating substrates.
In the resulting combination of CHOI and BLATTNER, the first roller would comprise a first sub-roller and a second sub-roller, wherein the first roller would be attached to the carrier (barrel 200); specifically, the stationary axle would be attached to the handle (plates 201 and 202). As explained above, CHOI teaches a roller attached to a handle and BLATTNER teaches a stationary axle (which would need to be attached to some structure). Moreover, different sub-rollers would be structurally fully capable of spinning different objects at different speeds (as explained above, each sub-roller has its own separate drive motor).
As explained above, ERK teaches a wafer processing apparatus comprising a tank (casing 25) and a roller (rollers 35) attached to a sidewall of the tank (see fig. 7). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHOI and BLATTNER to incorporate a second roller (e.g., rollers 35) attached to a sidewall of the tank (see ERK), with reasonable expectation of rotating wafers. 
In the resulting combination of CHOI, BLATTNER, and ERK, the second roller (e.g., rollers 35) would be structurally fully capable of spinning the plurality of objects to disturb the flow field of the processing agent. As explained above, treatment liquid can be supplied into bath 111 (see CHOI at fig. 8, para. 0057), which means the treatment liquid can have a flow field; and because the roller rotates wafers immersed in the treatment liquid, the roller is structurally fully capable of disturbing such flow field.
Regarding claim 36, the combination of CHOI, BLATTNER, and ERK teaches the apparatus of claim 35. The combination teaches wherein the first roller is configured to contact a top edge of the plurality of objects (as explained above, it would’ve been obvious to substitute CHOI’s roller (one of the upper rods 120) with BLATTNER’s roller; wherein upper rod 120 contacts a top edge of wafer 110, see CHOI at fig. 8-9).
Regarding claim 38, the combination of CHOI, BLATTNER, and ERK teaches the apparatus of claim 35. In the combination, the first sub-roller is structurally fully capable of spinning a first object of the plurality of objects in a first direction, and the second sub-roller is structurally fully capable of spinning a second object of the plurality of objects in a second direction different from the first direction. As explained above, each sub-roller has its own separate drive motor, wherein each substrate can be rotated by its corresponding sub-roller to rotate in different directions.
Regarding claim 39, the combination of CHOI, BLATTNER, and ERK teaches the apparatus of claim 35. The combination teaches wherein the one or more lifting portions (lower rods 120) comprise a plurality of grooves (slots 124, see CHOI at fig. 2-3, 9, para. 0040), and wherein the plurality of objects are configured to be positioned in the plurality of grooves (see CHOI at fig. 2-3, 9).
Regarding claim 44, the combination of CHOI, BLATTNER, and ERK teaches the apparatus of claim 35. The combination teaches wherein a spin speed and a direction of rotation of the first roller, the first sub-roller, and the second sub-roller are configured to be controlled by a control unit (see BLATTNER at para. 0027, each drive motor is actuated individually by a control means; as explained above, each sub-roller is driven by its own separate drive motor, and each substrate can be rotated by its corresponding sub-roller to rotate at different speeds and different directions).
The combination does not explicitly teach that one or more of a spin speed, a spin duration, and a direction of rotation of the second roller is also configured to be controlled by the control unit. But it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CHOI, BLATTNER, and ERK to have the second roller be controlled by the control unit, with reasonable expectation of rotating substrates, for several reasons. First, automation is considered obvious. See MPEP § 2144.04.III. Second, it’s well known in the art that a roller’s spin speed and direction of rotation can be controlled by a control unit (see BLATTNER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHOI and BLATTNER (as applied to claim 1), in view of AHN (Korean Publication KR20020017395, as translated by Google Patents).
Regarding claim 29, the combination of CHOI and BLATTNER teaches the apparatus of claim 1. In the combination, the roller is structurally fully capable of spinning a first object of the plurality of objects in a first circular direction and spin a second object of the plurality of objects in a second circular direction opposite to the first circular direction. As explained above, each sub-roller has its own separate drive motor, wherein each substrate can be rotated by its corresponding sub-roller to rotate in different directions (e.g., first substrate can be rotated in a clockwise direction and second substrate can be rotated in a counterclockwise direction). Moreover, the combination teaches an inlet (unlabeled end of pipe 190, see CHOI at fig. 1, 8, para. 0037) configured to supply the processing agent to the tank (see CHOI at fig. 1, 8, para. 0037).
The combination does not explicitly teach that the inlet is capable of supplying the processing agent to the tank “in a first circular direction.”
AHN teaches a wafer processing apparatus comprising a tank for immersing a substrate in a liquid (see fig. 1, 3), just like the present application. AHN teaches a plurality of inlets (vortex breakers 7, fig. 2-3, para. 0016-19), wherein a first inlet (corresponding to “an inlet”) is configured to supply the processing agent to the tank in a first circular direction (e.g., clockwise direction, see fig. 3), and a second inlet (corresponding to “an other inlet”) is configured to supply the processing agent to the tank in a second circular direction (e.g., counterclockwise direction, see fig. 2-3).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHOI and BLATTNER to incorporate a first inlet configured to supply the processing agent to the tank in a first circular direction and a second inlet configured to supply the processing agent to the tank in a second circular direction (as taught by AHN), with reasonable expectation of circulating the processing agent, for several reasons. First, AHN teaches that by supplying the processing agent in a circular manner, the processing agent can be uniformly applied to the surfaces of the substrate (see para. 0019; see also fig. 3). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such first inlet and second inlet. Second, it’s well known in the art that a wafer processing apparatus can have two inlets configured to supply the processing agent to the tank in the first and the second circular directions, respectively (see AHN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The two inlets as incorporated would perform the same function (e.g., supply processing agent), thus yielding predictable results.
In the resulting combination of CHOI, BLATTNER, and AHN, the first inlet would supply the processing agent to the tank in the first circular direction (e.g., clockwise direction), the second inlet would supply the processing agent to the tank in the second circular direction (e.g., counterclockwise direction). Moreover, the roller would spin the first object in the first circular direction (e.g., clockwise direction) and spin the second object in the second circular direction (e.g., counterclockwise direction) opposite to the first circular direction.
Regarding claim 30, the combination of CHOI, BLATTNER, and AHN teaches the apparatus of claim 29. As explained above, the combination teaches an other inlet configured to supply the processing agent to the tank in the second circular direction.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHOI and BLATTNER (as applied to claim 1), in view of BRAN (US Patent 5090432).
Regarding Claim 31, the combination of CHOI and BLATTNER teaches the apparatus of claim 1. 
The combination does not explicitly teach: “a fan or a propeller, wherein a turning of the fan or the propeller disturbs the flow field of the processing agent.”
BRAN teaches a wafer processing apparatus (see abstract, fig. 7), just like the present application. BRAN teaches the apparatus comprises a fan or a propeller (impeller 200, fig. 7-8, col. 8 line 18-32), which can be attached to a roller (see fig. 8).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHOI and BLATTNER to incorporate a fan or a propeller (e.g., impeller 200), with reasonable expectation of rotating wafers. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The fan or propeller as incorporated would perform the same function (e.g., rotate wafers in the tank), thus yielding predictable results.
In the resulting combination of CHOI, BLATTNER, and BRAN, the fan/propeller (impeller 200 comprising impeller section 202) is structurally fully capable of disturbing the flow field of the processing agent (see BRAN at fig. 7).

Claims 40-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI, in view of BLATTNER and MIYAZAKI (US PGPUB 20070017901).
Regarding Claim 40, CHOI teaches a system for reducing contamination on a plurality of objects (as explained above, CHOI teaches a substrate processing apparatus; the same apparatus can be used for cleaning or etching, depending on whether an etching liquid or a cleaning liquid is supplied to the tank, see para. 0001, 0034, 0071, 0073). As explained above, CHOI teaches a processing tool comprising:
a carrier configured to hold the plurality of objects, wherein the carrier comprises a handle and one or more lifting portions; 
a tank configured to hold a processing agent and to receive the carrier, wherein a top portion of the handle is configured to be above a top level of the processing agent; and 
a roller attached to the handle and configured to spin the plurality of objects to disturb a flow field of the processing agent.
CHOI does not explicitly teach:
“based on a control signal”;
“wherein the roller comprises a first sub-roller and a second sub-roller, wherein the first sub-roller is configured to spin a first object of the plurality of objects at a first speed, and wherein the second sub-roller is configured to spin a second object of the plurality of objects at a second speed different from the first speed”;
“a computing system within a control device configured to determine a control signal for the roller”;
“a communication interface configured to transmit the control signal from the control device to the roller.”
As explained above, BLATTNER teaches: a roller for rotating substrates (see fig. 5-6, para. 0026-28, abstract); the roller (see annotated fig. 6 above) comprises a plurality of sub-rollers (roller elements 42), wherein one of them can be considered “first sub-roller” and another can be considered “second sub-roller” (see annotated fig. 6 above); the plurality of sub-rollers are pulled over a stationary, non-rotating axle 40 (see fig. 5, para. 0023), which is reasonably expected to be attached to some structure. As explained above, BLATTNER also teaches: a drive system (drive motors 240 and belts 242) for rotating the sub-rollers; each sub-roller (roller element 42) has its own separate drive motor 240 (see fig. 6, para. 0027), wherein each substrate (disk 20) can be rotated by its corresponding sub-roller to rotate at different speeds and different directions (see para. 0025, 0028). In other words, the first sub-roller (one of roller element 42) is structurally fully capable of spinning a first object (one of disk 20) of the plurality of objects at a first speed, and the second sub-roller (another of roller element 42) is structurally fully capable of spinning a second object (another of disk 20) of the plurality of objects at a second speed different from the first speed. 
BLATTNER also teaches a control device (see para. 0027) for controlling each drive motor. A person having ordinary skill in the art would understand that the control device exerts control on each drive motor—and in turn exerts control on each roller and sub-rollers—based on a control signal.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify CHOI to incorporate a roller comprising a plurality of sub-rollers (pulled over a stationary axle) and incorporate a plurality of drive motors (one motor for each sub-roller), with reasonable expectation of rotating substrates. As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute CHOI’s roller (one of the upper rods 120) with BLATTNER’s roller (a plurality of roller elements 42 pulled over axle 40) and substitute CHOI’s drive system (motor 210 and various gears) with BLATTNER’s drive system (drive motors 240 and belts 242), with reasonable expectation of rotating substrates.
Additionally, it would’ve been obvious to incorporate a control device for controlling each drive motor, with reasonable expectation of controlling each roller (and sub-roller) and controlling the rotation of each substrate, for several reasons. First, automation is considered obvious. See MPEP § 2144.04.III. Second, it’s well known in the art to use a control device for controlling a plurality of drive motors, wherein each drive motor rotates a sub-roller, which in turn rotates a substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of CHOI and BLATTNER, the first roller would comprise a first sub-roller and a second sub-roller, wherein the first roller would be attached to the carrier (barrel 200); specifically, the stationary axle would be attached to the handle (plates 201 and 202). As explained above, CHOI teaches a roller attached to a handle and BLATTNER teaches a stationary axle (which would need to be attached to some structure). Moreover, different sub-rollers would be structurally fully capable of spinning different objects at different speeds (as explained above, each sub-roller has its own separate drive motor). Additionally, the control device would exert control on each roller and sub-roller based a control signal.
MIYAZAKI teaches a wafer-processing apparatus that rotates wafers in a tank containing a processing agent (see abstract, fig. 1-2, para. 0082-83), just like the present application. MIYAZAKI teaches a roller (rod 16, see fig. 1-7, 12, para. 0083), a drive system (drive motor 38 and gears, para. 0092-93) for rotating the roller, a control device (personal computer, para. 0093) configured to determine a control signal for the roller (see para. 0093, automatic control of rotation according to a program). A person having ordinary skill in the art would understand that the conventional personal computer comprises a computing system (e.g., a processor). Thus, MIYAZAKI teaches a computing system within a control device (e.g., a processor of the personal computer) configured to determine a control signal for the roller.
MIYAZAKI inherently teaches that its system comprises a communication interface configured to transmit the control signal (instruction from the program, para. 0093) from the control device (personal computer) to the roller (rod 16), for at least two reasons. First, MIYAZAKI teaches that the personal computer can be provided separately from the BOX80 (para. 0093)—rod 16 and drive motor 38 are located in BOX80 (see fig. 1)—and the personal computer still automatically controls the rotation of motor 38 (and in turn the rotation of rod 16) according to a program (para. 0093). For the personal computer to exercise such control, it must transmit the control signal to motor 38 to rotate rod 16. Thus, the personal computer includes a communication interface for transmitting the control signal. Second, the conventional personal computer includes a communication interface to transmit control signals.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHOI and BLATTNER to incorporate a computing system within a control device configured to determine a control signal for the roller and a communication interface configured to transmit the control signal from the control device to the roller, with reasonable expectation of controlling the rotation of substrate, for several reasons. First, automation is considered obvious. See MPEP § 2144.04.III. Second, it’s well known in the art that a roller is controlled via a control signal from a control device (see BLATTNER); the control device can be a personal computer located separately from the roller and its drive system (see MIYAZAKI), wherein a computing system (e.g., a processor) within the control device (personal computer) is configured to determine the control signal for the roller and the control device (personal computer) has a communication interface configured to transmit the control signal from the control device to the roller (see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The control device (comprising a computing system and a communication interface) as incorporated would still perform the same function of controlling the rotation of substrates, thus yielding predictable results.
Regarding claim 41, the combination of CHOI, BLATTNER, and MIYAZAKI teaches the apparatus of claim 40. The combination teaches wherein the one or more lifting portions (lower rods 120) comprise a plurality of grooves (slots 124, see CHOI at fig. 2-3, 9, para. 0040), and wherein the plurality of objects are configured to be positioned in the plurality of grooves (see CHOI at fig. 2-3, 9).
Regarding claim 42, the combination of CHOI, BLATTNER, and MIYAZAKI teaches the apparatus of claim 40. The combination teaches wherein the roller comprises a first sub-roller and a second sub-roller (as explained above), and wherein the first and second sub-rollers are separated from each other (see annotated fig. 6 of BLATTNER above) and configured to extend along a direction that the plurality of objects are aligned (see annotated fig. 6 of BLATTNER above).
Regarding claim 43, the combination of CHOI, BLATTNER, and MIYAZAKI teaches the apparatus of claim 40. In the combination, the first sub-roller is structurally fully capable of spinning a first object of the plurality of objects in a first direction, and the second sub-roller is structurally fully capable of spinning a second object of the plurality of objects in a second direction different from the first direction. As explained above, each sub-roller has its own separate drive motor, wherein each substrate can be rotated by its corresponding sub-roller to rotate in different directions.
Regarding claim 45, the combination of CHOI, BLATTNER, and MIYAZAKI teaches the apparatus of claim 40. The system as taught by the combination is structurally fully capable of changing one or more of a spin speed, a spin duration, and a direction of rotation based on a number of wafers. As explained above, each sub-roller has its own separate drive motor, wherein each substrate (wherein each substrate is a wafer, see CHOI at para. 0036) can be rotated by its corresponding sub-roller to rotate at different speeds and different directions. When the number of wafers is changed such that (as an example) some sub-rollers do not have wafers to rotate, then those sub-rollers may not require rotation and they can be individually controlled by their respective drive motors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714